Exhibit 10.4

 

FIFTH AMENDMENT TO
PRIME VENDOR AGREEMENT

 

This Fifth Amendment (“Fifth Amendment”) is made and entered into as of August
3, 2017 (“Fifth Amendment Effective Date”), by AmerisourceBergen Drug
Corporation, a Delaware corporation (“ABDC”) on the one hand, and Diplomat
Pharmacy, Inc., a Michigan corporation (“Diplomat”) for itself and on behalf of
the following affiliated and commonly controlled companies of Diplomat: Diplomat
Specialty Pharmacy of Flint, LLC, Navigator Health Services, LLC, Diplomat
Health Services, LLC, Diplomat Specialty Pharmacy of Chicago, LLC, Diplomat
Specialty Pharmacy of Ft. Lauderdale, LLC, Diplomat Specialty Pharmacy Great
Lakes Distribution Center, LLC, Diplomat Specialty Pharmacy of Southern
California, LLC, Navigator Pharmacy Service, LLC, Diplomat Specialty Pharmacy of
Philadelphia, LLC, Diplomat Specialty Pharmacy of Boothwyn, LLC, BioRx, LLC,
Valley Campus Pharmacy, Inc. d/b/a TNH Specialty Pharmacy, Affinity Biotech,
Inc., At-Home IV Infusion Professional Inc., XAS Infusion Suites Inc., American
Homecare Federation Inc. and MedPro Rx, Inc. (Diplomat and the affiliated
companies being referred to herein collectively as “Customer”) on the other
hand. This Fifth Amendment amends the parties Prime Vendor Agreement (“PVA”)
dated January 1, 2012, as previously amended on July 20, 2012, August 1, 2015,
October 1, 2016 and May 8, 2017. Capitalized terms that are not defined in this
Fifth Amendment have the meanings ascribed pursuant to the PVA.

 

The parties wish to amend the PVA as follows:

 

1.              Comfort Infusion, Inc. The parties recognize that on or about
March 22, 2017, Customer acquired Comfort Infusion, Inc. (“Comfort”) and Comfort
desires to receive pharmaceutical Products and Services from ABDC under the
terms and conditions of this PVA. Comfort agrees that the term “Customer” in the
PVA shall refer to Comfort. Comfort agrees that by executing this Fifth
Amendment, it hereby (i) adopts the PVA and agrees to assume and be bound by all
the terms, conditions, covenants, responsibilities and provisions thereof; (ii)
and all related instruments, agreements and documents; and (iii) execute and/or
deliver such instruments, agreements and documents as ABDC may reasonably
require to effectuate the intents and objects of this provision.

 

2.              Accurate Rx Pharmacy Consulting, LLC. The parties recognize that
on or about July 5, 2017, Customer acquired Accurate Rx Pharmacy Consulting, LLC
(“Accurate”) and Accurate desires to receive pharmaceutical Products and
Services from ABDC under the terms and conditions of this PVA. Accurate agrees
that the term “Customer” in the PVA shall refer to Accurate. Accurate agrees
that by executing this Fifth Amendment, it hereby (i) adopts the PVA and agrees
to assume and be bound by all the terms, conditions, covenants, responsibilities
and provisions thereof; (ii) and all related instruments, agreements and
documents; and (iii) execute and/or deliver such instruments, agreements and
documents as ABDC may reasonably require to effectuate the intents and objects
of this provision.

 

This Fifth Amendment is the complete understanding of the parties with respect
to its subject matter and supersedes all prior or contemporaneous communications
between the parties concerning such subject matter. If there is any conflict
between the terms of this Fifth Amendment and the PVA, this Fifth Amendment
shall control, provided that this Fifth

 

--------------------------------------------------------------------------------


 

Amendment references the provision in the PVA that it is intended to modify.
Following the Fifth Amendment Effective Date, the PVA (as amended) remains in
full force and effect. This Fifth Amendment shall be governed and construed
according to the choice of governing law pursuant to the PVA.

 

IN WITNESS WHEREOF and intending to be legally bound hereby, the duly authorized
representatives of the parties have executed this Fifth Amendment to be
effective as of the Fifth Amendment Effective Date.

 

 

AmerisourceBergen Drug Corporation

 

 

 

 

 

By:

/s/ Steven A. lampietro

 

Name:

Steven A. lampietro

 

Title:

Vice President, ,Strategic Accounts

 

 

 

Diplomat Pharmacy, Inc., for itself and on behalf of the following other
entities of which Diplomat Pharmacy, Inc. is the sole member:

 

Diplomat Specialty Pharmacy of Flint, LLC

Navigator Health Services, LLC

Diplomat Health Services, LLC

Diplomat Specialty Pharmacy of Chicago, LLC

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

Diplomat Specialty Pharmacy of Southern California, LLC

Navigator Pharmacy Service, LLC

Diplomat Specialty Pharmacy of Philadelphia, LLC

Diplomat Specialty Pharmacy of Boothwyn, LLC

BioRx, LLC

Valley Campus Pharmacy, Inc. (d/b/a TNH Specialty Pharmacy)

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Chief Executive Officer

 

 

At-Home IV Infusion Professional Inc. (d/b/a Diplomat Specialty Infusion Group)

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Treasurer and Secretary

 

Notice Address: 6925 Oakland Mills Road, Suite D
Columbia, MD 21045-4714

 

 

2

--------------------------------------------------------------------------------


 

XAS Infusion Suites Inc. (d/b/a Diplomat Specialty Infusion Group)

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Treasurer and Secretary

 

Notice Address: 1761 International Parkway, Suite 115
Richardson, TX 75081-1864

 

 

American Homecare Federation Inc. (d/b/a Diplomat Specialty Infusion Group)

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Vice President and Secretary

 

Notice Address: 31 Moody Road
Enfield, CT 06083-3101

 

 

MedPro Rx, Inc. (d/b/a Diplomat Specialty Infusion Group)

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Vice President

 

Notice Address: 140 Northway Court
Raleigh, NC 27615-4916

 

 

Affinity Biotech, Inc.

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Treasurer and Secretary

 

 

 

AGREED AND ACKNOWLEDGED:

 

Comfort Infusion, Inc.

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Treasurer and Secretary

 

Notice Address: 2151 Highland Avenue South, Ste. 350
Birmingham, AL 35205

 

 

 

Accurate Rx Pharmacy Consulting, LLC

 

By:

/s/ Philip Hagerman

 

Name:

Philip Hagerman

 

Title:

Treasurer and Secretary

 

Notice Address:103 Corporate Lake Dr. Suite B
Columbia, Missouri 65203

 

 

3

--------------------------------------------------------------------------------